Citation Nr: 0732266	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  05-32 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC)
in Danville, Illinois


THE ISSUE

Entitlement to payment or reimbursement of expenses incurred 
for medical services provided in connection with the 
veteran's care at Proctor Hospital from January 16 to January 
[redacted], 2005.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

According to the VAMC, the veteran served on active duty from 
February 1959 to February 1963.  He died in January 2005, and 
the appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 decision by the VAMC.  The VAMC 
granted payment or reimbursement of unauthorized emergency 
room expenses incurred at Proctor Hospital beginning on 
January 16, 2005, but denied payment or reimbursement of all 
other medical expenses incurred during the veteran's 
hospitalization at that facility through January [redacted], 2005. 


FINDINGS OF FACT

1.  The veteran received emergency medical services at 
Proctor Hospital beginning on January 16, 2005.

2.  The veteran's initial evaluation and treatment was for a 
condition of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to his life or 
health.

3.  A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson.

4.  The veteran's condition was of such a nature that he 
could not be safely discharged or transferred to a VA or 
other Federal facility at any time during his hospitalization 
at Proctor Hospital from January 16 to January [redacted], 2005.

5.  The veteran was enrolled in the VA health care system 
during the period here in question, and he received VA 
medical services during the 24-month period preceding his 
admission to Proctor Hospital on January 16, 2005.

6.  The veteran died on January [redacted], 2005, while hospitalized 
at Proctor Hospital; the appellant is financially liable to 
the provider(s) of emergency treatment for the services the 
veteran received.

7.  The veteran is not shown to have had coverage under a 
health-plan contract for payment or reimbursement, in whole 
or in part, for the emergency treatment at issue.

8.  The condition for which the emergency treatment was 
furnished is not shown to have been caused by an accident or 
work-related injury.

9.  The veteran did not have a total disability, permanent in 
nature, resulting from service-connected disability; the 
condition for which the emergency treatment was furnished was 
not service connected, has not been held to be aggravating a 
service-connected disability, and is not shown to be a 
condition requiring care for purposes of participation in a 
VA rehabilitation program under 38 U.S.C.A. Chapter 31.




CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses 
incurred at Proctor Hospital from January 16 to January [redacted], 
2005 have been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 
38 C.F.R. §§ 17.120, 17.1001, 17.1002 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the law, VA may provide payment or reimbursement for 
the reasonable value of emergency treatment furnished to a 
veteran for non-service-connected conditions in a non-VA 
facility.  38 U.S.C.A. § 1725 (West 2002).  Such payment or 
reimbursement may be made if:

(a) The emergency services were provided in a 
hospital emergency department or a similar 
facility held out as providing emergency care to 
the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a 
condition of such a nature that a prudent 
layperson would have reasonably expected that 
delay in seeking immediate medical attention would 
have been hazardous to life or health (this 
standard would be met if there were an emergency 
medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an 
average knowledge of health and medicine could 
reasonably expect the absence of immediate medical 
attention to result in placing the health of the 
individual in serious jeopardy, serious impairment 
to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was 
not feasibly available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence 
establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency 
evaluation and treatment is for a continued 
medical emergency of such a nature that the 
veteran could not have been safely discharged or 
transferred to a VA or other Federal facility (the 
medical emergency lasts only until the time the 
veteran becomes stabilized);

(e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. chapter 17 
within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the 
provider of emergency treatment for that 
treatment;

(g) The veteran has no coverage under a health-
plan contract for payment or reimbursement, in 
whole or in part, for the emergency treatment 
(this condition cannot be met if the veteran has 
coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or 
provider to comply with the provisions of that 
health-plan contract, e.g., failure to submit a 
bill or medical records within specified time 
limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency 
treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the veteran or provider against a 
third party for payment of such treatment; and the 
veteran has no contractual or legal recourse 
against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the 
provider; and

(i) The veteran is not eligible for reimbursement 
under 38 U.S.C. 1728 for the emergency treatment 
provided (38 U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited 
group of veterans, primarily those who receive 
emergency treatment for a service-connected 
disability).

38 C.F.R. § 17.1002 (2007).

In the present case, the evidence of record shows that the 
veteran began to experience difficulties with his respiratory 
function in late December 2004 or early January 2005.  His 
symptoms worsened with time and appear to have included an 
element of cognitive dysfunction.  He had an appointment at 
the VA Community Based Outpatient Clinic in Peoria, Illinois 
on January 14, 2005.  However, the appellant was unable to 
get him there due to the fact that their car door was iced 
shut.  The veteran's symptoms continued to worsen, and he was 
transported by ambulance to Proctor Hospital on January 16, 
2005.  He was seen in the emergency room, where he was 
thought to be suffering from right lower lobe pneumonia, a 
possibly malignant mass of the right lung, congestive heart 
failure, hypercalcemia, and room air hypoxemia.  He was 
admitted to the intensive care unit at that facility, and was 
determined to additionally suffer from esophageal varices, 
chronic obstructive pulmonary disease, gastritis, hiatal 
hernia, distal esophagitis, acute renal failure, a right 
adrenal mass, hypernatremia, and possible cirrhosis.  He died 
in the hospital on January [redacted], 2005.

There is no real dispute here that the requirements set out 
at 38 C.F.R. § 17.1002(a)-(c) and (e)-(i) have been met.  The 
evidence of record clearly shows that the veteran received 
emergency services in Proctor Hospital's emergency 
department.  The VAMC, in granting payment or reimbursement 
of emergency room expenses, has essentially conceded that the 
veteran's condition was initially emergent, that VA or other 
Federal facilities/providers were not feasibly available for 
treatment of the emergent condition, and that an attempt to 
use such facilities or providers beforehand would not have 
been reasonable.  Information from the VAMC indicates that 
the veteran was enrolled in the VA health care system during 
the time frame here in question, and that he received VA 
medical services during the 24-month period preceding the 
treatment here at issue.  There is nothing in the record to 
indicate that the veteran had coverage under private medical 
insurance or a "health-plan contract," as that term is 
defined in 38 C.F.R. § 17.1001(a), and it appears that the 
appellant is financially liable for the cost of the veteran's 
treatment under applicable state law.  See 750 ILCS 
65/15(a)(1); Boswell Memorial Hosp. v. Bongiorno, 732 N.E.2d 
137 (Ill. 2000).  The condition for which the emergency 
treatment was furnished is not shown to have been caused by 
an accident or work-related injury.  In addition, the record 
shows that the appellant's claim is not eligible for 
reimbursement under 38 U.S.C. § 1728 because the veteran did 
not have a total disability, permanent in nature, resulting 
from service-connected disability, and because the condition 
for which the emergency treatment was furnished was not 
service connected; has not been held to be aggravating a 
service-connected disability; and is not shown to be a 
condition requiring care for purposes of participation in a 
VA rehabilitation program under 38 U.S.C.A. Chapter 31.  See 
38 C.F.R. § 17.120(a) (2007).

The real question here is whether the veteran's condition was 
of such a nature that he could be safely discharged or 
transferred to a VA or other Federal facility at some point 
during his hospitalization at Proctor Hospital from January 
16 to January [redacted], 2005.  The Board finds that it was not.

To be sure, there is evidence in the file to indicate that 
the veteran was, in fact, stable enough for transfer.  
Specifically, a VA nurse indicated on a May 2005 claims 
worksheet that the veteran could have been transferred after 
his initial evaluation and treatment in the Proctor Hospital 
emergency room.  However, the record also contains evidence 
indicating that the veteran could not have been safely 
transferred.  In June 2005, for example, a Dr. Bernard Taylor 
stated, in part, "It is my feeling that [the veteran] was 
not a candidate for a move to a VA Hospital due to his severe 
medical condition."  Similarly, in August 2005, a Dr. 
Timothy J. Lawless opined that the veteran "was not able to 
be transferred to [a] VA hospital due to poor medical 
condition."  And in October 2005 a Dr. Frank R. Dunaway, III 
offered his opinion that, after his initial treatment in the 
emergency room, the veteran "was in no manner stable enough 
to consider transport . . . to any outside facility."  
(Emphasis in original.)  Dr. Dunaway stated, "It would have 
been a most serious error in judgement to have considered or 
ordered such a transfer . . . ."

Based on the foregoing, the Board is persuaded that the 
veteran could not be safely discharged or transferred to a VA 
or other Federal facility at any time during his 
hospitalization at Proctor Hospital from January 16 to 
January [redacted], 2005.  Simply put, the Board finds the opinions 
from Drs. Taylor, Lawless, and Dunaway more probative than 
the contrary assessment offered by the VA nurse.  Unlike the 
VA nurse, Drs. Taylor, Lawless, and Dunaway were involved in 
the veteran's care at Proctor Hospital.  The doctors' 
opinions, which are in concert with one another, are also 
consistent with contemporaneous entries in the relevant 
treatment reports that show that the veteran was kept in the 
intensive care unit at Proctor Hospital and describe him as 
"very sick," "gravely ill," and "unstable," with an 
"overall poor clinical status" and an "extremely high" 
potential for complication.  The Board is satisfied that the 
requirements of 38 C.F.R. § 17.1002(d) have been met.  The 
appeal is granted.


ORDER

The appeal is granted.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


